IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE
                                 Assigned on Briefs August 14, 2002

                 STATE OF TENNESSEE v. JAMES RAY BARTLETT

                                      Circuit Court for Lincoln County
                                                No. S0100037



                     No. M2001-02419-CCA-R3-CD - Filed September 20, 2002


                                                      ORDER

       Defendant appeals the circuit court judgments denying him probation on two misdemeanor
counts of passing worthless checks. We affirm pursuant to Rule 20, Rules of the Court of Criminal
Appeals.

        On June 18, 2001, the defendant pled guilty in Lincoln County General Sessions Court to two
misdemeanor charges of passing worthless checks. See Tenn. Code Ann. § 39-14-121. The general
sessions judge sentenced him to sentences of eleven months and twenty-nine days, with all
suspended except for nine months in the county jail.1 The defendant appealed his sentences to the
circuit court, which conducted a sentencing hearing. The circuit court sentenced him to two
concurrent sentences of eleven months and twenty-nine days to be served in the county jail. The sole
issue in this appeal is whether the trial court erred by denying probation.

       The proof from the sentencing hearing reflects the defendant has an extensive prior criminal
record which includes misdemeanor convictions and numerous felony convictions, such as grand
larceny, aggravated burglary, multiple burglaries, aggravated assault, and multiple felony thefts. He
committed some of these offenses while he was on probation and/or parole.

        In determining whether to grant or deny probation, a trial court should consider the
circumstances of the offense, the defendant's criminal record, the defendant’s social history and
present condition, the need for deterrence, and the best interest of the defendant and the public. State
v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978); State v. Boyd, 925 S.W.2d 237, 244 (Tenn. Crim. App.
1995). The trial court may also consider whether measures less restrictive than confinement have
been unsuccessful. See Tenn. Code Ann. § 40-35-103(1)(C). Given the proof presented to the trial
court regarding the defendant’s extensive prior criminal history and the crimes he has committed


         1
           The defendant testified he received co nsecutive sentencing in the general sessions court; ho wever, the
judgments of that court are silent as to concurrent/consecutive sentencing for the two counts. That issue is moot in view
of the de novo appeal to circuit court.
while on probation and/or parole, we cannot conclude the trial court abused its discretion in denying
probation to the defendant.

        Accordingly, it is ORDERED that the judgment of the trial court be affirmed pursuant to
Rule 20, Rules of the Court of Criminal Appeals. Costs are taxed to the state since the defendant
is indigent.



                                                              JOE G. RILEY, JUDGE


                                                              DAVID G. HAYES, JUDGE


                                                              NORMA MCGEE OGLE, JUDGE




                                                -2-